 In the Matter of SANTA FE TRAILS TRANSPORTATION COMPANYandINTERNATIONAL ASSOCIATION OF MACHINISTS, LOCAI. LODGE 1308Case No. R-657-Decided May °21, 1938Motorbus Transportation Industry-Investigation of Representatives:contro-versy concerning representation of employees : employer's refusal to grant recog-nition of union until question of representation is determined by Board ; rivalorganizations-UnitAppropriate for Collective Bargaining:mechanical depart-ment employees ; foremen whose work is not purely supervisory included inunit ; stipulation asto-Representatives:proof of choice : comparison of list ofemployees with union membershipcards-Certification of Representatives:uponproof of majority representation; collective agreement with rivalorganization,no bar to.Mr. ArthurR. Donovan,for the Board.Blood & Prosser,byMr.J.W. BloodandMr. F. W. Prosser,ofWichita, Kans., for the Company.Mr. H. W. Ray,ofWichita, Kans.,for Lodge 1308.Mr.W. M.Reeser,ofWichita,Kans.,for the Transportation.Workers.Mr. Roman Beck,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn March 5, 1938, International Association of Machinists, LocalLodge 1308, herein called Lodge 1308, filed with the Regional Directorfor the Seventeenth Region (Kansas City, Missouri) a petition alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of Santa Fe Trails Transportation Com-pany, Inc., Wichita, Kansas, herein called the Company, and request-ing an investigation and certification of representatives pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat.449,..herein called the Act.On March 19, 1938, the National Labor Rela-tions Board, herein called the Board, acting pursuant to Section 9 (c)of the Act and Article III, Section 3, of National Labor Relations.Board Rules and Regulations-Series 1, as amended. ordered an_358 DECISIONS AND ORDERS359investigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On March 22, 1938, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, upon Lodge1308, and upon Motor Transportation Workers Union, herein calledTransportation Workers, a labor organization purporting to representemployees directly affected by the investigation.Pursuant to a noticepostponing the hearing date, copies of which were served upon all theparties, a hearing was held on April 4, 1938, at Wichita, Kansas, beforePeter F. Ward, the Trial Examiner duly designated by the Board.The Board and the Company were represented by counsel, Lodge 1308was represented by its Grand Lodge Representative, and Transporta-tionWorkers by its president.All participated in the hearing.Fullopportunity to be heard, to examine and to cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on objections to the admission of evidence.The Board has re-viewed the rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The'rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF TIIE COMPANYThe Company is a Kansas corporation. It operates an interstatebus transportation system extending through the States of Kansas,Missouri,Oklahoma, Colorado, New Mexico, Arkansas, and California.A majority of its corporate stock is owned by the General Improve-ment Company, Chicago, Illinois, which is a wholly owned subsidiaryof the Atchison, Topeka, and Santa Fe Railway Company.Thelatter operates a transcontinental railway system between Chicago,Illinois, and the Pacific Coast of the United States.The operationsof the Company are coordinated with this railway system. Certainterminal facilities are used jointly, certain tickets are interchange-able, and the tariffs and time tables of the railway include informationpertaining to the transportation services of the Company.II.THE ORGANIZATIONSINVOLVEDInternational Association of Machinists, Local Lodge No. 1308, is alabor organization affiliated with the American Federation of Labor,admitting to its membership all employees of the Company in its me-chanical department, including mechanics, body men, electricians,upholsterers, painters, glazers, sheet metal workers, welders, stockroommen, helpers, greasers, washers, laborers, and lubricator men.100791-38-vol vii-24 360NATIONAL LABOR RELATIONS BOARDMotor Transportation Workers Union is a labor organization un-affiliated with any other labor organization. It admits to membershipall employees of the Company in its mechanical department.III.THEQUESTION CONCERNING REPRESENTATIONThe Southern Kansas Stage Lines Company and The Cardinal StageLines Company were motor bus transportation companies whichserved part of the territory now included in the area through whichthe Company now operates. Effective as of January 1, 1938, these twocompanies, together with other bus companies, were merged with theCompany. In December 1936 the president of Transportation Work-ers obtained authority from 91 employees of the Southern KansasStage Lines Company and The Cardinal Stage Lines Company to ne-gotiate an agreement between each of these companies and Transporta-tionWorkers regarding terms of employment.An agreement wasmade with each of these companies to become effective on March 1,1937, and to continue until March 1, 1938, and thereafter subject totermination by either party on 30 days' written notice.In July 1937, Lodge 1308 began its membership campaign among theworkers in the mechanical departments of certain of the constituentcompanies now integrated in the Company.On February 12, 1938,after the merger, a representative of Lodge 1308 informed the presi-dent of the Company that Lodge 1308 represented more than 70 percent of the Company's employees in its mechanical department, andrequested the Company to bargain collectively with it as the represen-tative of such employees.The Company refused to accede to this re-quest and stated that it preferred that the Board determine,whether-Lodge 1308 or Transportation Workers had the right to represent themechanical department employees of the Company.We find that. a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States, and tendsto lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE APPROPRIATE UNITAll parties have stipulated that the mechanical department employ-ees of the Company, including mechanics, body men, electricians, up- DECISIONS AND ORDERS361hoisterers,painters,glazers, sheet metal workers, welders,stockroommen, helpers,greasers,washers, laborers,and lubricator men, consti-tute a unit appropriate for the purposes of collective bargaining.Thestipulation recites that 219 men are within this unit, and at the hearinga list of 219 employees was submitted which, it was agreed, constitutedthe mechanical department employees of the Company on the date ofthe hearing.An examination of this list shows that several foremenare included.At the hearing it was orally stipulated that both Lodge1308 and Transportation Workers admit to membership foremen whosework is not purely supervisory.The Company apparently did notobject to their inclusion.We find that the mechanical department employees of the Company,including mechanics,body men, electricians,upholsterers,painters,glazers, sheet metal workers,welders, stockroom men, helpers,greas-ers, washers,laborers,and lubricator men, including foremen whosework is not purely supervisory, and excluding supervisory employees,constitute a unit appropriate for the purposes of collective bargainingand that said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargaining,and otherwise effectuate the policies of the Act.VI. THE DETERMINATIONOF REPRESENTATIVESAs has been stated, the Company submitted a list of its employees inthe mechanical department and it was stipulated at the hearing byall parties that the 219 persons on that list constituted the entire per-sonnel of that department as of April 4, 1938, the date of the hearing.TransportationWorkers produced the 91 written authorizationssigned in December 1936, which appointed it to negotiate the contractswith the Southern Kansas Stage Lines Company and The CardinalStage Lines Company, described in Section III above.According tothe list of employees furnished by the Company, 78 of the 91 employeeswho had signed these authorizations were still in, the Company'semploy.Lodge 1308 introduced in evidence 166 membership applicationcards.These cards authorized Lodge 1308 to represent the applicantsfor the purposes of collectivebargaining,and most of the cards stateexplicitly that such authority supersedes any prior appointment ofbargaining representatives.The employee's signature on each cardis attested by that of a subscribing witness, and the authenticity of thesignatures has not been challenged.A comparison of these member-ship cards with the list of employees discloses that 152 represented menstill in the Company's employ.Each card is dated, and 101 of themen in the Company's employ on the date of the hearing had signedtheir cards within a few weeks before the date of the hearing.The- 362NATIONAL LABOR RELATIONS BOARDmembership application cards of the remaining 51 employees weresigned July 2, 1937, or thereafter.The testimony of several witnesses showed that in June 1937, a meet-ing of 44 members of Transportation Workers was held, at whicha resolution was adopted by a vote of 30 to 14 to take steps to dis-continue the TransportationWorkers.The inference is reasonablyclear from the evidence that Transportation Workers became inactivesubsequent to the execution of its March 1, 1937, agreements with theSouthern Kansas and Cardinal Companies.Eleven employees testi-fied that they intended to revoke the authority of TransportationWorkers when they applied for membership in Lodge 1308.In brief, 101 of the 152 members joined Lodge 1308 so recently as tocompel the conclusion that they desire it to act for them.There isno evidence that the others who had become members about 6 monthsearlier had changed their allegiance.The inactivity of Transporta-tionWorkers after Lodge 1308 began its organizing efforts reinforcesthis conclusion.As has been observed, the Company indicated that it preferred theinstitution of this proceeding to determine the representative of themajority of its mechanical department employees.The agreementsbetween Transportation Workers and the Southern Kansas and Car-dinal Stage Line Companies are terminable on 30 days' notice.Neither agreement provides that Transportation Workers shall be theexclusive bargaining agent.The president of the Company testifiedthat it would recognize the representative certified by the Board.Under these circumstances we need not determine the effect of theseagreements since they are no barrier to the certification of Lodge 1308as the exclusive representative of the employees in the appropriateunit.We find that Lodge 1308 has been designated and selected by amajority of the employees in the appropriate unit as their representa-tive for the purposes of collective bargaining. It is, therefore, theexclusive representative of all employees in such unit for the purposes.of collective bargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Santa Fe Trails Transportation Company,Inc.,Wichita, Kansas, within the meaning of Section 9 (c) and Sec-tion 2 (6) and (7) of the National Labor Relations Act.2.The mechanical department employees of the Company, inclnd-'ing mechanics, body men, electricians, upholsterers. painters, glazers, DECISIONS AND ORDERS363sheet metal workers, welders,stockroom men, helpers,greasers, wash-ers, laborers, and lubricator men, including foremen whose work isnot purely supervisory,and excluding supervisory employees,consti-tute a unit appropriate for the purposes of collectivebargaining,within the meaning of Section 9(b) of the National Labor RelationsAct.3.International Association of Machinists,Local Lodge No. 1308, isthe exclusive representative of all the employees in such unit for thepurposes of collective bargaining,within the meaning of Section 9(a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series1, as amended,IT IS HEREBY CERTIFIED that International Association of Machin-ists,Local Lodge No. 1308, has been designated and selected by amajority of the mechanical department employees of Santa FeTrails Transportation Company, Inc., including mechanics, bodymen, electricians, upholsterers, painters, glazers, sheet metal workers,welders, stockroom men, helpers, greasers, washers, laborers, andlubricator men, including foremen whose work is not purely super-visory, and excluding supervisory employees, as their representativefor the purposes of collective bargaining and that, pursuant to theprovisions of Section 9 (a) of the Act, International Association ofMachinists, Local Lodge No. 1308, is the exclusive representative ofall such employees for the purposes of collective bargaining in re-spect to rates of pay, wages, hours of employment, and otherconditions of employment.